Exhibit 99.3 CORPBANCA AND SUBSIDIARIES Monthly Financial Report Summary As of and for the month ended May 31, 2012 The interim financial information of CorpBanca as of and for the month ended May 31, 2012 has been published on our website in accordance with circular No.18 of the Superintendency of Banks and Financial Institutions dated September1, 2008. CONSOLIDATED BALANCE SHEET (PRINCIPAL ITEMS) (1) MCh$ Total loans Total assets Current accounts and demand deposits Time deposits and savings accounts Borrowings from financial institutions Debt issued Equity Attributable to: Bank equity holders Minority interest CONDENSED CONSOLIDATED INCOME STATEMENT (2) MCh$ Total operating revenue Provisions for loan losses Operating expenses Operating income Income attributable to investments in other companies Income before taxes Income taxes Net income for the period Bank equity holders revenue Minority interest revenue This financial information shall be considered provisional until the official figures are published by the Superintendency of Banks and Financial Institutions. Juan Antonio Vargas Matta Fernando Massu T. Accounting Manager Chief Executive Officer On May 29, 2012, Corpbanca acquired a 51% equity interest in Banco Santander Colombia S.A.As of May 31, 2012, CorpBanca published its consolidated financial statements with Banco CorpBanca Colombia (formerly Banco Santander Colombia, S.A.). Regarding the acquisition date, CorpBanca is not including Banco CorpBanca Colombia’s results in its financial statements as of and for the month ended May 31, 2012.
